DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed 07 February 2022 in which claims 1-13 are currently pending and claims 14-18 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wallentin et al. (PG Pub US 2020/0068380 A1) in view of Maheshwari et al. (PG Pub US 2008/0002741 A1).
Regarding claim 1, Wallentin discloses a method, comprising: 

the relay node transmitting, to the remote node, at least one second control message in accordance with the timing information, each one of the at least one second control message being indicative of the network paging the remote node (“The paging message is forwarded at step 1409” [0141], “the downlink signalling from the MME 806 can be sent to the Remote UE 801 via the Relay UE 802 in steps 1459, 1460 and 1461” [0147]). 
However, Wallentin does not explicitly disclose receiving from a network node and a timing information wherein the timing information is specific to the remote node.
Nevertheless, Maheshwari discloses “the RS 1 generates and schedules MOB_PAG_ADV and UL allocations for the MS 3 according to their respective PG CYCLEs and PG OFFSETs, and transmits them to the MSs 3” [0047], “different MSs 3 attached via the RS 1 could have different PAGING_CYCLE and PAGING_OFFSET parameters. In this case the RS 1 may schedule multiple MOB_PAG_ADV messages 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have receiving from a network node and timing information wherein the timing information is specific to the remote node because “a number of advantages can be gained by the use of the exemplary embodiments of this invention including, but not limited to, no change is required in the MS 3 implementation, spectrally efficient signaling is provided, there is reduced congestion on the BS-RS and RS-MS links, and the overall latency for the MS location update, via the RS 1, can be reduced” [0050].
Regarding claim 3, Wallentin, Maheshwari discloses everything claimed as applied above. In addition, Wallentin discloses the relay node establishing a data connection with the network (“the relay link is established at step 1410, and the service request procedure is performed at step 1411” [0141], “Then the downlink data can be sent from the SGW 808 to the Remote UE 801 via the Relay UE 802 in steps 1412, 1413 and 1414” [0142]). 

Regarding claim 5, Wallentin, Maheshwari discloses everything claimed as applied above. In addition, Wallentin discloses said establishing of the data connection is triggered by a connection setup of the remote node via the relay node (“At steps 1001 to 1004, the Remote UE 801 establishes an RRC connection via the Relay UE 802. In step 1002, the eNB 803 associates the Remote UE 801 with the Relay UE 802 and obtains information about the Relay UE 802” [0123]). 
Regarding claim 6, Wallentin, Maheshwari discloses everything claimed as applied above. In addition, Wallentin discloses each one the at least one second control message is indicative of an announcement for device-to-device discovery of the relay node by the remote node or is communicated on a pre-configured device-to-device channel (“The Proximity-based Services Function(s) (ProSe-F) 811 is/are used to support ProSe D2D communication and discovery by the Remote UE 801 and Relay UE 802, such as support for charging, security, discovery and provisioning of parameters in the UE” [0106], “The Relay UE 802 is a UE, for example a smartphone, supporting LTE-Uu over the interface 821 towards the eNB 803 as well as D2D communication such as LTE sidelink or WiFi over the Relay link 820. This device is acts as the Relay UE for Evolved ProSe UE-to-Network Relaying” [0097]). 

Nevertheless, Maheshwari discloses “the RS 1 generates and schedules MOB_PAG_ADV and UL allocations for the MS 3 according to their respective PG CYCLEs and PG OFFSETs, and transmits them to the MSs 3” [0047], “different MSs 3 attached via the RS 1 could have different PAGING_CYCLE and PAGING_OFFSET parameters. In this case the RS 1 may schedule multiple MOB_PAG_ADV messages according to the different MS PAGING_CYCLE and PAGING_OFFSET requirements of the MSs 3. The RS 1 may be apprised of this information by it being explicitly transferred from the BS 2 to the RS 1” [0048], “in order to reduce the number of MOB_PAG_ADV messages generated by RS 1, the BS 2 or some other entity such as a Paging Controller (PC) in the network may assign one PAGING_GROUP, PAGING_CYCLE and PAGING_OFFSET to all MSs 3, or to some subset of MSs 3, attached to the RS 1 (Step 1). The BS 2 then transfers at Step 2 this information to the RS in a separate message, in conjunction with the associated MS 3 identifications (IDs)” [0049].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the timing information is 
Regarding claim 8, Wallentin discloses a method, comprising: 
triggering transmission, via a wireless link and to a relay node, of at least one first control message (“the MME 804 sends to the Relay 802 a request to forward a paging message to the Remote UE 801” [0141], “the MME 804 sends to the Relay 802 a request to forward a paging message to the Remote UE 801. The paging message is forwarded at step 1456, the relay link is established at step 1457, and the service request procedure is performed at step 1458” [0146]) indicative of a remote node and of timing information (“The Paging message includes the identity of the UE (e.g. S-TMSI or IMSI) and is transmitted in one of the paging occasions that are specific for the UE (which are based on the DRX cycle and the UE identity, IMSI, as described above)” [0084]), 
wherein the at least one first control message causes the relay node to transmit, to the remote node, at least one second control message in accordance with the timing 
However, Wallentin does not explicitly disclose a timing information wherein the timing information is specific to the remote node.
Nevertheless, Maheshwari discloses “the RS 1 generates and schedules MOB_PAG_ADV and UL allocations for the MS 3 according to their respective PG CYCLEs and PG OFFSETs, and transmits them to the MSs 3” [0047], “different MSs 3 attached via the RS 1 could have different PAGING_CYCLE and PAGING_OFFSET parameters. In this case the RS 1 may schedule multiple MOB_PAG_ADV messages according to the different MS PAGING_CYCLE and PAGING_OFFSET requirements of the MSs 3. The RS 1 may be apprised of this information by it being explicitly transferred from the BS 2 to the RS 1” [0048], “in order to reduce the number of MOB_PAG_ADV messages generated by RS 1, the BS 2 or some other entity such as a Paging Controller (PC) in the network may assign one PAGING_GROUP, PAGING_CYCLE and PAGING_OFFSET to all MSs 3, or to some subset of MSs 3, attached to the RS 1 (Step 1). The BS 2 then transfers at Step 2 this information to the RS in a separate message, in conjunction with the associated MS 3 identifications (IDs)” [0049].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have timing information because “a number of advantages can be gained by the use of the exemplary 
Regarding claim 12, Wallentin discloses a method, comprising: 
a remote node receiving, from a relay node, at least one second control message during an active time of a sleep pattern of the remote node (“The paging message is forwarded at step 1409” [0141], “the downlink signalling from the MME 806 can be sent to the Remote UE 801 via the Relay UE 802 in steps 1459, 1460 and 1461” [0147], “when downlink data for a UE in idle mode enters the network, the MME serving this UE is notified by the P-GW serving the UE, and this MME has the opportunity to use a paging procedure towards the UE. This would apply, for example, when there is downlink data for a relay UE, and this would trigger a paging procedure towards the relay UE, causing it to enter connected mode” [0087]), the timing information being received by the relay node in at least one first control message from a network node, wherein each one of the at least one second control message is indicative of the network paging the remote node (“the MME 804 sends to the Relay 802 a request to forward a paging message to the Remote UE 801” [0141], “the MME 804 sends to the Relay 802 a request to forward a paging message to the Remote UE 801. The paging message is forwarded at step 1456, the relay link is established at step 1457, and the service request procedure is performed at step 1458” [0146]), and 
establishing a data connection with the network in response to receiving the at least one second control message (“the relay link is established at step 1410, and the 
However, Wallentin does not explicitly disclose timing information for the at least one second message, and specific to the remote node, being received from a network node.
Nevertheless, Maheshwari discloses “the RS 1 generates and schedules MOB_PAG_ADV and UL allocations for the MS 3 according to their respective PG CYCLEs and PG OFFSETs, and transmits them to the MSs 3” [0047], “different MSs 3 attached via the RS 1 could have different PAGING_CYCLE and PAGING_OFFSET parameters. In this case the RS 1 may schedule multiple MOB_PAG_ADV messages according to the different MS PAGING_CYCLE and PAGING_OFFSET requirements of the MSs 3. The RS 1 may be apprised of this information by it being explicitly transferred from the BS 2 to the RS 1” [0048], “in order to reduce the number of MOB_PAG_ADV messages generated by RS 1, the BS 2 or some other entity such as a Paging Controller (PC) in the network may assign one PAGING_GROUP, PAGING_CYCLE and PAGING_OFFSET to all MSs 3, or to some subset of MSs 3, attached to the RS 1 (Step 1). The BS 2 then transfers at Step 2 this information to the RS in a separate message, in conjunction with the associated MS 3 identifications (IDs)” [0049].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have timing information for the at least one second message, and specific to the remote because “a number of 
Regarding claim 13, Wallentin, Maheshwari discloses everything claimed as applied above. In addition, Wallentin discloses selecting between establishing the data connection with the network via a device-to-device channel of the relay node, a further device-to-device channel of a further relay node, or on a direct channel of a network node in response to receiving the at least one second control message (“There are different possible ways to transmit the data to the Remote UE 801. Which method is to be used depends on the combination of states of the Remote UE 801 and the Relay UE 802. When both Remote UE 801 and Relay UE 802 are in connected mode (RRC_CONNECTED, ECM-CONNECTED), the downlink data can be sent directly to the Remote UE 801, via the Relay UE 802” [0135]). 
Claims 2, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wallentin, Maheshwari in view of Kwon et al. (PG Pub US 2012/0155355 A1).
Regarding claim 2, Wallentin, Maheshwari discloses everything claimed as applied above. In addition, Wallentin discloses the at least one first control message is received during an active time of a sleep pattern of the relay node (“the Relay UE 802 is in connected mode (RRC_CONNECTED, ECM-CONNECTED)” [0137]).
However, Wallentin, Maheshwari does not explicitly disclose in response to said receiving of the at least one first control message: the relay node modifying the sleep 
Nevertheless, Kwon discloses “in a connected mode (i.e. an RRC_connected mode), in a situation where there is no data transmitted to the user equipment 10 through the first component carrier CC1, when urgent data is delivered to the relay 30, the relay 30 receives a control signal for changing a DRX cycle from the base station 20 (1), and controls the second component carrier CC2 so as to have a DRX cycle different from a DRX cycle of the first component carrier CC1 (1)” [0120], [0125].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the relay node modify the sleep pattern of the relay node to transmit the at least one second control message in accordance with the timing information because “the user equipment 10 ensures a maximum reception rate so that there is no loss of data” [0125].
Regarding claim 9, Wallentin, Maheshwari discloses everything claimed as applied above. However, Wallentin, Maheshwari does not explicitly disclose determining the timing information based on a sleep pattern of the relay node and further based on a sleep pattern of the remote node, wherein the sleep pattern of the relay node is different from the sleep pattern of the remote node. 
Nevertheless, Kwon discloses “When a large amount of data is delivered from the base station 20 to the relay 30 while the relay 30 processes the urgent data, the relay 30 independently determines a scheme for increasing a DRX on-duration and notifies the user equipment 10 of the determined scheme (2). Accordingly, the user equipment 10 identifies DRX-related information (i.e. information required to cause a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the timing information based on a sleep pattern of the relay node and further based on a sleep pattern of the remote node, wherein the sleep pattern of the relay node is different from the sleep pattern of the remote node because “the user equipment 10 ensures a maximum reception rate so that there is no loss of data” [0125].
Regarding claim 10, Wallentin, Maheshwari discloses everything claimed as applied above. However, Wallentin, Maheshwari does not explicitly disclose negotiating, with the relay node, a sleep pattern of the relay node, and negotiating, with the remote node, a sleep pattern of the remote node, wherein said negotiating of the sleep pattern of the relay node is independent of said negotiating of the sleep pattern of the remote node. 
Nevertheless, Kwon discloses “When a large amount of data is delivered from the base station 20 to the relay 30 while the relay 30 processes the urgent data, the relay 30 independently determines a scheme for increasing a DRX on-duration and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to negotiate, with the relay node, a sleep pattern of the relay node, and negotiating, with the remote node, a sleep pattern of the remote node, wherein said negotiating of the sleep pattern of the relay node is independent of said negotiating of the sleep pattern of the remote node because “the user equipment 10 ensures a maximum reception rate so that there is no loss of data” [0125].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wallentin, Maheshwari in view of Grayson et al. (PG Pub US 2010/0002660 A1).
Regarding claim 11, Wallentin, Maheshwari discloses everything claimed as applied above. However, Wallentin, Maheshwari does not explicitly disclose setting, in accordance with the timing information, at least one of a paging escalation timer for 
Nevertheless, Grayson discloses “This request may also include an encapsulated down-link packet. The MFF 220 may start an internal paging escalation timer and send the page request to radio routers associated to the MFF 220” [0040].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set, in accordance with the timing information, at least one of a paging escalation timer for paging the remote node in further cells of the network and a de-registration timer for listing the remote node as disconnected because “Each radio router 210, 211 of the provider network 200 receiving a page request (S6.3) may attempt to page the mobile host 100 (S6.7) using the endpoint identifier contained in the paging request” [0041].
Response to Arguments
Applicant's arguments 07 February 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicants have argued regarding claim 1 that “it is submitted that it is not obvious to modify Wallentin with the teaching of Maheshwari, as suggested in the Office Action, since it would provide a solution that Wallentin explicitly teaches is undesirable” (page 7).
	In response to Applicants’ argument that “it appears that the relay UE may forward the paging message without regard to any configured paging occasion associated with the remote UE”, the examiner respectfully disagrees. Primary reference Wallentin discloses “The Paging message includes the identity of the UE (e.g. S-TMSI or IMSI) and is transmitted in one of the paging occasions that are specific for the UE (which are based on the DRX cycle and the UE identity, IMSI, as described above)” [0084]. This shows that the paging message is transmitted with the UE identity information and with some sort of paging occasion configuration specific to the UE. Secondary reference Maheshwari is used to further show that the paging occasion is related to the individual remote UE (“it is possible that different MSs 3 attached via the RS 1 could have different PAGING_CYCLE and PAGING_OFFSET parameters. In this case the RS 1 may schedule multiple MOB_PAG_ADV messages according to the different MS PAGING_CYCLE and PAGING_OFFSET requirements of the MSs 3” [0048]). Therefore, the combination of Wallentin and Maheshwari is obvious and discloses the limitations of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        03/10/2022